DETAILED ACTION
Status of the Claims
1.	Claims 19-22 and 24-37 are pending.
Status of the Rejections
2.	Rejection of claims in view of Liu et al. are being maintained. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 19-22, 24-27, 29-35 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Journal of Electroanalytical Chemistry, 2010, 640, 1-7) as supported by Nafion overview.
Re claims 19, 21 and 22, Liu et al. teach sensor comprising a modified working electrode (Fig 1 and section 2.3) in which a serotonin (5-HT) oxidation occurs and confirms the presence of serotonin by measuring oxidation current when an oxidation potential of serotonin is applied (sections 3.1, 3.3 and Figs 3 and 4), the working electrode comprising a coating of Nafion (section 2.3), Nafion which is sulfonated tetrafluorethylne based fluoropolymer-copolymer i.e. positive charge ion-exchange polymer comprises sulfonic acid groups having pKa of -6 and would have negative charge upon contact with sample at pH of 7.4 (section 3.1), thus Nafion based working electrode in contact with sample at pH of 7.4 would have negative charge and would 
the nafion coating disposed on the working electrode produces signal when in contact with sample containing serotonin i.e. oxidation of 5-HT occurs on the nafion-coated SPE (sections 2.3 and 3.1), thus it is apparent the serotonin comes in contact with working electrode via nafion coating to produce oxidation signal and thus nafion coating has pores to allow serotonin (cation) to pass through to make contact with working electrode through the nafion coating as evidenced by Nafion overview (see page 2, section 2.1.4 and Fig 1, Nafion has “high permeability to cations”).

Claim 20, the oxidation of serotonin occurs at 0.378 V (see Fig 3 and section 3.1).

Claim 24, the interfering substance is ascorbic acid (AA) and uric acid (UA) (see sections 3.4.2 and 3.4.3).

Claim 25, the working electrode and counter electrode (reads on reference electrode) is made up of graphite i.e. carbon (see section 2.3).

Claim 26, a reference electrode (reads on control electrode) for measuring a current change is included (see section 2.3). 



Claims 29-31, Liu et al. teach CS 300 electrochemical workstation (see section 2.2) is used to conduct voltammetry experiments which includes an automatic potential control device for applying voltage at desired potential and is configured to control voltage within the range of 0 to 1.0 V (see Fig 3 and see CS 300 electrochemical workstation supporting document). The CS 300 electrochemical workstation is comprised of display device for displaying current value with respect to potential at which the oxidation reaction of serotonin occurs (see Fig 3 and see CS 300 electrochemical workstation supporting document).

Re claim 32 , Liu et al. teach a test strip for detecting serotonin comprising a modified working electrode (Fig 1 and section 2.3)  on which a serotonin oxidation occurs when an oxidation potential of serotonin is applied and a reference electrode for applying voltage (sections 3.1, 3.3 and Figs 3 and 4), wherein the working electrode comprising a coating of Nafion (section 2.3), Nafion which is sulfonated tetrafluorethylne based fluoropolymer-copolymer i.e. positive charge ion-exchange polymer comprises sulfonic acid groups having pKa of -6 and would have negative charge upon contact with sample at pH of 7.4 (section 3.1), thus Nafion based working electrode in contact with sample at pH of 7.4 would have negative charge and would inherently inhibit approach of interfering substance having negative charge by electrostatic force of the nafion layer (see Nafion overview and page 2, col. 1, paragraph 2) and 
the nafion coating disposed on the working electrode produces signal when in contact with sample containing serotonin i.e. oxidation of 5-HT occurs on the nafion-coated SPE (sections 2.3 and 3.1), thus it is apparent the serotonin comes in contact with working electrode via nafion coating to produce oxidation signal and thus nafion coating has pores to allow serotonin (cation) to pass through to make contact with working electrode through the nafion coating as evidenced by Nafion overview (see page 2, section 2.1.4 and Fig 1, Nafion has “high permeability to cations”).

Claim 33, Liu et al. teach the test strip is a disposable sensor (section 4) and thus the test strip is capable of being separated and exchanged with another of test strip to be connected to CS 300 electrochemical workstation (section 2.2).

Claim 34, Liu et al. teach an amperometric sensor for detecting serotonin having a strip of claim 32 (see abstract and rejection of claim 32). 

Claim 35, Liu et al. teach CS 300 electrochemical workstation in combination with sensor of claim 19 reads on kit for measuring serotonin (see section 2.2).

Claim 37, Liu et al. teach the working electrode and reference electrode are formed on polyethylene terephthalate film (see section 2.3), inherently a non-conductive insulating material as evidenced by applicant (See PGPUB [0064][0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claim 19 above, and further in view of  Matsunaga et al. (US 5,476,797).
Claim 28, Liu et al. teach reaction vessel comprising a real sample in which a depression inducing substance is contained (abstract and section 2.4). Liu et al. do not teach substance is allergy- inducing substance. However, Matsunaga et al. teach voltammetry method of detecting serotonin which is released when an allergen is bonded to leukocytes (see col. 10, ll. 29-41). Since both Matsunaga et al. and Liu et al. are to same field of endeavor i.e. detecting serotonin with voltammetry, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Matsunaga et al. teaching of serotonin is produced in the presence of allergen, thus Liu et al. voltammetry based sensor would be capable for measuring serotonin produced during allergy reaction and results would have been predictable. 

Claim 36, Liu et al. teach method for detecting depression comprising contacting a separated real sample with the sensor of claim 19 and measuring oxidation current flowing when the oxidation potential of serotonin is applied during voltammertry (abstract and sections  2.4 and 3.1 ). Liu et al. do not teach detecting allergen associated with serotonin levels. However, Matsunaga et al. teach voltammetry method of detecting serotonin which is released when an allergen is bonded to leukocytes (see col. 10, ll. 29-41). Since both Matsunaga et al. and Liu et al. are to same field of endeavor i.e. detecting serotonin with voltammetry, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Matsunaga et al. teaching of serotonin is produced in the presence of allergen, thus Liu et al. method could be applied for measuring serotonin produced during allergy reaction and results would have been predictable. 

Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-7 of remarks that Liu only teach that the Nafion is added to the surface of the SPEs but fails to disclose or suggest “wherein the coating layer is formed with pores or patterns to that the serotonin is capable of contacting the working electrode directly or through the coating layer”.
In response, examiner respectfully disagrees with applicant assertion. Liu et al. teach nafion modified SCE electrode is used for oxidation of serotonin (5-HT) dissolved in PBS buffer (see section 3.1 and Fig 3), therefore it is apparent the serotonin reaches the electrode either directly or via nafion coating for it to be oxidized and produce electric current as shown in Fig 3 and thus it is examiner position that nafion coating comprises pores. In addition, cited Nafion overview states that Nafion has high permeability to cations (see Fig 1) and electrodes coated with Nafion blocks anionic species from reaching the electrode surface and allows cations to pass through leading to good selectivity (see section 2.1.4), thus Nafion does have pores to allow cations i.e. serotonin to pass through for its oxidation to occur in order to produce electric current. 

	Applicant argues on pages 8-9 of remarks that Nafion membrane consist of PTFE backbone with sulfonic groups and Nafion structure comprises ion exchange channel and that channel is for hydrogen ion conductivity in the Nafion and would not have not read on pores or pattern in the Nafion layer as claimed or in view of Liu reference. 
	In response, it is examiner position that Nafion membrane’s ion channels reads on pores of claimed invention as the channels are not only for hydrogen ion conduction but also allow the diffusion of cations through the membrane and reach the electrode surface as evidenced by Chou et al. (see section 3.1).

	Applicant argues on pages 10-13 of remarks that Liu only teaches an ion-exchange interaction and fails to provide any evidence that the coating layer is formed with pores or patterns in view of claimed invention (Reference Fig shown on page 12). 
	In response, claimed invention or applicant’s disclosure do not distinguish between the pores or inherent ionic channels of the Nafion membrane. Thus it is examiner position that ionic channels reads on pores as they allow serotonin i.e. cation to diffuse through and reach the electrode surface to be oxidized and produce current in the presence of interfering species (see Figs 3 and 6). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1795